DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-02-03. Claims 1-20 are pending. Claims 1, 8, 16 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20150033346 to Hebert et al. (hereinafter "Herbert '346") and U.S. Patent 8413249 to Chou (hereinafter "Chou '249")) does not disclose, with respect to claim 1, "determining using one of the ML algorithm and the one or more mapping files, for the subset of second software diagram components, corresponding threat model components" for "a data file generated by the second software application, the data file comprising a subset of the second software diagram components, the data file defining one or more relationships between the subset of second software diagram components" in the recited context.  Rather, Herbert '346 discloses using an architecture model to generate a threat model by mapping threats to components of the model [Herbert '346 ¶ 0031]; storing mappings in a database [Herbert '346 ¶ 0031]; manual user inputs to refine mappings [Herbert '346 ¶ 0032]; and generating a visual diagram of the threat model [Herbert '346 ¶ 0087-0088, 0097-0100, Fig. 5, Fig. 8].  Similarly, Chou '249 discloses using an architecture model to generate a threat model [Chou '249 col. 6, l. 3-29; Fig. 2C] in which architecture components and relationships are correlated to known vulnerabilities [Chou '249 col. 7, l. 1-44].  However, neither Chou '249 nor Herbert '346 discloses these limitations entirely.
While U.S. Publication 20170169230 to Zheng et al.(hereinafter "Zheng '230") discloses the use of machine learning algorithms in aggregating data for a threat assessment system [Zheng '230 ¶ 0041], Zheng '230 does not disclose the use of such machine learning algorithms to determine "for the subset of second software diagram components, corresponding threat model components" for "a data file generated by the second software application, the data file comprising a subset of the second software diagram components, the data file defining one or more relationships between the subset of second software diagram components".
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8 and 16, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-7, 9-15, 17-20 are allowed in view of their respective dependence from claims 1, 8, 16.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-07-09 and 2020-11-26 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Drawings
The drawing(s) filed on 2020-07-09  is/are accepted by the Examiner.  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494